Institute of Kings and Priests, Inc. Filing: Form 10 Item 15: Exhibits Item 15: EX-4 Instrument Defining the Rights of Security Holders Description: Instrument Defining the Rights of Security holders. The following instrument defines the rights of Institute of Kings and Priests, Inc. ("Company") Shareholders. 1. Dividend Rights All common shares outstanding have equal rights and full entitlement to receive pro rata distribution of any earnings declared payable by the Company as dividends. The rights of common shareholders of the Company to receive payment of any earnings which are declared as dividends by the Company are subordinate to the rights of preferred shareholders of the Company. 2. Voting Rights Each one (1) share of the Company's common stock is entitled one (1) vote as to the selection of the Company's directors and other important Company matters. The Company's Preferred class B shares do not have any cumulative voting rights. 3. Liquidation Rights In the event that the Company is liquidated, the claims of secured and unsecured creditors and owners of bonds and preferred stock take precedence over the claims of common shareholders. 4. Preemption Rights The Company's common shares to be registered are not entitled to any preemptive rights regarding the issuance of additional common shares. 5. Alienability of Securities There are no restrictions on the alienability of the Company's common shares to be registered. 6. Discriminating Against Existing or Prospective Shareholders The Company's common shares to be registered do not have any provision which discriminates against any existing or prospective shareholder as a result of any shareholder owning a substantial amount of securities. 7. Modification of Shareholders Rights The rights of the Company's common shareholders may be modified by a 66 2/3 percent vote of all said shareholder's shares outstanding, voting as a class. 8. Preferred Stock The Company is registering its preferred stock outstanding. The Company has 1,000,000 shares of class B; $25.00; cumulative preferred stock outstanding as of March 30,2013. Said preferred shares are outstanding pursuant to an exemption from the requirements of registration under Rule 230.504 of Regulation D under the
